DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


It is noted that claims 1-20 are considered eligible subject matter.  Even if the examiner could interpret the claim as an abstract idea, the claim provides limitations of a practical application, i.e. vehicle guidance controls.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recites the limitation "the extracted lane information" in the lines 7 and 9-10, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3 and 13 recite the limitation "the square" in line 9.  It is unclear as to which square the applicant is referring to.
Claims 3 and 13 recites the limitation "the feature values" in the last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the first area and the second area in the rectangle” in lines 3-4.  IT is unclear as to which first and second area the applicant is referring to.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the first area of the first square" in lines 4-5.  It is unclear as to which first area of the first square the applicant is referring to.
Claim 4 recites the limitation "the second area of the second square" in line 5.  It is unclear as to which second area of the second square the applicant is referring to.
Claims 8 and 10 recite the limitation “it” in line 2.  It is unclear as to what “it” is referring to.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1and 11 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by U.S. Patent Application Publication NO. 20190095722 (Kang et al).
Regarding claim 1, Kang et al discloses a method for guiding a path, comprising: acquiring an image (fig. 5, item 510); converting the acquired image into a top-view image (fig. 5, item 530); extracting a lane from a lane display line in the converted top-view image (fig. 5, item 540); extracting guiding information in the extracted lane, i.e. the driving lane (fig. 5, item 570); and guiding a path of a vehicle using the extracted lane information and the guiding information in the lane by providing guidance based on the driving lane (page 4, paragraph 69, page 13, paragraph 183).  
Regarding claim 11, Kang et al discloses an electronic device (fig 19) comprising: an image acquisition unit (fig. 19, item 1910) configured to acquire an image (fig. 5, item 510); an image conversion unit (fig. 19, item 1930) configured to convert the acquired image into a top-view image (fig. 5, item 530);  a lane extraction unit (fig. 19, item 1930) configured to extract a lane from the a display line in the converted top-view image (fig. 5, item 540); a guiding information extraction unit (fig. 19, item 1930) configured to extract guiding information from the extracted lane, the driving lane (fig. 5, item 570); and a path guide unit (fig. 19, item 1930) configured to guide a path of a vehicle using the extracted lane information and the guiding information in the lane (page 4, paragraph 69, page 13, paragraph 183).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2, 7, 8, 12, 17 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kang et al in view of U.S. Patent Application Publication No. 20100121569 (Nakamura et al)
Regarding claim 2, Kang et al discloses all of the claimed elements as set forth above and is incorporated herein by reference.  Kang et al further discloses further the guiding information in the lane is information for guiding a possible traveling direction of the vehicle in the lane (page 11, paragraph 156, fig. 17b), and in the extracting of the guiding information, the information for guiding the possible traveling direction is determined as a shape of an arrow, since road markings are extracted and recognized, including the shape of the arrow (page 11, paragraph 148, 156) 
Kang et al does not disclose expressly feature of a head portion is extracted from the shape of the arrow to recognize the possible traveling direction of the lane. 
Nakamura et al discloses feature of a head portion is extracted from the shape of the arrow to recognize the possible traveling direction of the lane, since the contours are extracted and used to create features which include the head portion from the shape of the arrow (page 5, paragraph 42, fig. 4).
Kang et al and Nakamura et al are combinable because they are from the same field of endeavor, i.e. recognizing road markings.

The suggestion/motivation for doing so would have been to provide a more robust, user friendly system by providing more information regarding the road to navigation.
Therefore, it would have been obvious to combine the method of Kang et al with arrow recognition to recognize travel direction to obtain the invention as specified in claim 2.
Regarding claim 7, Kang et al discloses in the extracting of the guiding information, template matching or a support vector machine (SVM) is further used to recognize road markings (page 5, paragraph 80), and Nakamura et al discloses road markings are used to find the possible traveling direction of the lane (fig. 9, s5, s7, fig. 4).  
Regarding claim 8, Nakamura et al discloses in the extracting of the guiding information, it is further determined whether a tail portion in the shape of the arrow includes additional information to recognize the possible traveling direction or an impossible traveling direction, since features are determined from the contour including the tail portion (page 5, paragraph 42) and includes the additional information to recognize other travel directions as seen in fig. 4 (straight ahead, right turn, right/ left turn, etc).  
Claims 12, 17 and 18 are rejected for the same reasons as claims 2, 7 and 8, respectively.  Thus, the arguments analogous to that presented above for claims 2, 7 .  

Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kang et al, as applied to claim 2 above, and further in view of U.S. Patent No. 9175976 (Kondo).
Regarding claim 9, Kang et al discloses all of the claimed elements as set forth above and is incorporated herein by reference.  Kang et al further discloses in the guiding the path of the vehicle, it is determined whether a change to another lane is necessary (page 13, paragraph 183).  
Kang et al does not disclose expressly the change of lanes is determined based on comparing the path of the vehicle and the guiding information in the lane/ the driving lane.
Kondo discloses the change of lanes is determined based on comparing the path of the vehicle and the guiding information in the lane/ the driving lane (col.8, lines 14-18, 40-44).
Kang et al & Kondo are combinable because they are from the same field of endeavor, i.e. driving systems.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to compare path to guiding info for lane changes.

Therefore, it would have been obvious to combine Kang et al with Kondo to obtain the invention as specified in claim 9.
 

Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kang et al in view of Nakamura et al, as applied to claim 8 above, and further in view of U.S. Patent Application Publication NO. 20200103907 (Kaji et al)
Regarding claim 10, Kang et al (as modified by Nakamura et al) discloses all of the claimed elements as set forth above and is incorporated herein by reference. Kang et al further discloses in the guiding the path of the vehicle, it is determined whether a change to another lane is necessary (page 13, paragraph 183).  
Kang et al (as modified by Nakamura et al) does not disclose expressly it is determined whether a vehicle exists in the lane in order to determine the change. 
Kaji et al discloses it is determined whether a vehicle exists in the lane in order to determine the change (fig. 3, fig. 11, s116, “no” to s120).
Kang et al (as modified by Nakamura et al) & Kaji et al are combinable because they are from the same field of endeavor, i.e. lane changing helpers in vehicles.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to determine if a vehicle exists in the lane.
The suggestion/motivation for doing so would have been to provide a safer system by considering obstacles.
.

Allowable Subject Matter
Claims 3-6, 13-16, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3 and 13 contain allowable subject matter regarding in the extracting of the guiding information, the extracted feature of the head portion is compared with a predetermined feature value of a mask to recognize the possible traveling direction, wherein the mask is divided into four triangular candidate areas, and is formed in a rectangle in which first and second squares are combined, and two of the four triangular candidate areas are located in first areas that are inner sides of the first square and the second square based on a line where the first square and the square are adjacent, and the other two of the four triangular candidate areas are located in second areas that are outer sides of the first square and the second square to define the feature values.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN YUAN DULANEY whose telephone number is (571)272-2902.  The examiner can normally be reached on M1:9am-5pm, th1:9am-1pm, fri1 9am-3pm, m2: 9am-5pm, t2:9-5 th2:9am-5pm, f2: 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 5712703717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHLEEN Y DULANEY/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        9/23/2021